Citation Nr: 1020391	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-03 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, currently rated 40 percent 
disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the dorsal spine, currently rated 10 percent 
disabling.

3.  Entitlement to an increased rating for degenerative 
arthritis of the cervical spine, currently rated 30 percent 
disabling.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left shoulder 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1968 and from August 1970 to January 1993.  He 
received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that decision, the RO denied entitlement 
to a rating in excess of 40 percent for degenerative 
arthritis of the lumbar spine, a rating in excess of 10 
percent for degenerative arthritis of the dorsal spine, and a 
rating in excess of 30 percent for degenerative arthritis of 
the cervical spine.  The RO also denied the Veteran's 
petition to reopen the claim for service connection for a 
bilateral shoulder disability because new and material 
evidence had not been submitted. 

In his February 2008 substantive appeal (VA Form 9), the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge.  He subsequently cancelled his hearing request.

The issues of entitlement to an increased rating for 
degenerative arthritis of the cervical spine, entitlement to 
service connection for a left shoulder disability, and 
entitlement to a total disability rating based on individual 
unemployability (TDIU) are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative arthritis of the lumbar and dorsal spine has 
not caused ankylosis.

2.  Lumbar radiculopathy of the left lower extremity is 
manifested by mild sciatic neuritis.

3.  Lumbar radiculopathy of the right lower extremity is 
manifested by mild sciatic neuritis.

4.  In a June 1993 rating decision, the RO denied the 
Veteran's claim for service connection for a bilateral 
shoulder disability as there was no medical evidence of any 
shoulder disability.

5.  Evidence received since the June 1993 RO decision 
includes information that was not previously considered and 
which relates to an unestablished fact necessary to 
substantiate the claim for service connection for a left 
shoulder disability, the absence of which was the basis of 
the previous denial. 

6.  Evidence received since the June 1993 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for a right shoulder 
disability, the absence of which was the basis of the 
previous denial.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic 
Codes (DCs) 5003, 5242 (2009).

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the dorsal spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.71a, 
Diagnostic Codes (DCs) 5003, 5242, 5291 (2003 & 2009).

3.  The criteria for a separate 10 percent rating for left 
lumbar radiculopathy have been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2009).

4.  The criteria for a separate 10 percent rating for right 
lumbar radiculopathy have been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520.

5.  The RO's June 1993 rating decision that denied the claim 
for service connection for a bilateral shoulder disability is 
final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2009).

6.  The evidence received since the June 1993 decision is new 
and material and, therefore, sufficient to reopen the claim 
for service connection for a left shoulder disability.  
38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

7.  The evidence received since the June 1993 decision is not 
new and material and, therefore, insufficient to reopen the 
claim for service connection for a right shoulder disability.  
38 U.S.C.A. §§ 5107(b), 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In light of the Board's favorable decision in reopening the 
claim for service connection for a left shoulder disability, 
the claim is substantiated, and there are no further VCAA 
duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 
367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

As for the increased rating claims and the petition to reopen 
the claim for service connection for a right shoulder 
disability, under the VCAA, VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In the context of a petition to reopen, the Court has held 
that VCAA notice (1) must notify a claimant of the evidence 
and information that is necessary to reopen the claim and (2) 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying 
benefit sought by the claimant. The Court elaborated that the 
VCAA requires, in the context of a claim to reopen, that VA 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In a pre-adjudication letter dated in March 2006, the RO 
informed the Veteran of the date and bases of the previous 
denial of his claim for service connection for a right 
shoulder disability.  The Veteran was also informed of the 
appropriate definitions of new and material evidence and of 
the evidence needed to substantiate the underlying claim.  
The March 2006 letter thereby met the requirements of Kent. 

In the March 2006 letter, the RO notified the Veteran of the 
evidence needed to substantiate his claim for increased 
ratings for degenerative arthritis of the lumbar and dorsal 
spine.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in a March 2008 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Id.

Furthermore, the Court directed that as with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez-
Flores v. Peake insofar as it required VA, in increased 
ratings claims, to provide notice of alternative diagnostic 
codes or potential daily life evidence.  Vazquez-Flores, 580 
F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. 
§ 5103(a) notice need not be Veteran specific, and that while 
impairment in activities of daily life may indicate 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper adjudication of a claim.  
Id.

The March 2006 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim.  He 
was notified that medical or lay evidence could be submitted 
to substantiate his increased rating claim and was provided 
with specific examples.  The letter stated that the Veteran 
could submit letters from individuals who could describe the 
manner in which his disability had worsened.  
The March 2008 letter explained that disability ratings are 
determined by applying VA's rating schedule under which the 
RO would assign a rating from 0 to 100 percent, and that it 
would consider evidence of the nature of the symptoms of the 
condition, their severity and duration, and their impact upon 
employment.  

There was a timing deficiency in that the March 2008 letter 
was sent after the initial adjudication of the claim.  This 
timing deficiency was cured by readjudication of the claim in 
an April 2008 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained the Veteran's service treatment records and all 
of the identified post-service VA treatment records and 
private medical records.  In addition, the Veteran was 
afforded a VA examination for degenerative arthritis of the 
lumbar and dorsal spine. 

The Veteran was not afforded a VA examination for a right 
shoulder disability.  As discussed below, new and material 
evidence has not been submitted to reopen the claim for 
service connection for a right shoulder disability.  A VA 
examination is therefore not necessary. 

In his October 2005 claim, the Veteran stated that additional 
medical records from the VA Medical Center in Beckley, West 
Virginia (VAMC Beckley) were available.  The RO contacted 
VAMC Beckley in March 2006 and was notified that there were 
no treatment records for the Veteran at that facility.  A 
second request in February 2008 also revealed no treatment 
records.  Therefore, the RO determined that any further 
efforts to obtain such records would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2009).
Analysis

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The degenerative arthritis of the lumbar and dorsal spine is 
currently rated under 38 C.F.R. § 4.71a, DC 5242 as 
degenerative arthritis of the spine.  Degenerative arthritis 
of the spine is rated under the same diagnostic criteria as 
degenerative arthritis.  DC 5242.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
DC 5003. 
 
Under the applicable criteria, limitation of spinal motion is 
evaluated under the general rating formula for rating 
diseases and injuries of the spine.  DC 5242. 
 
Under the general rating formula, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings apply:  A 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent rating is warranted for ankylosis of the 
entire spine.  Id. 

Note 2 provides that the combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.

A VA examination report dated in May 2006 reveals that the 
Veteran reported that his back disability had progressively 
worsened since he injured it in service.  He experienced 
daily leg or foot weakness, numbness, and paresthesias and 
severe flareups of his back condition every 2 to 3 weeks 
which lasted a day on average.  Flareups were precipitated by 
exertion and alleviated by rest.  He had severe fatigue, 
decreased motion, and stiffness, severe spasms around T11-12 
(dorsal spine), and moderate weakness.  Furthermore, the 
Veteran reported mild to severe daily back pain that occurred 
weekly to monthly.  The pain radiated to his right leg and he 
experienced tingling and slight numbness in the left 
quadricep area.  He did not use any assistive devices and was 
able to walk 1-3 miles.

Examination of the spine revealed mild kyphosis and lumbar 
flattening.  There was no ankylosis of the thoracolumbar 
spine and no spasm, atrophy, guarding, pain with motion, or 
tenderness of the thoracic and lumbar sacrospinalis 
bilaterally.  Range of motion of the thoracolumbar spine was 
recorded as flexion to 90 degrees, extension to 20 degrees 
with pain beginning at 20 degrees, left lateral flexion to 10 
degrees with pain beginning at 10 degrees, right lateral 
flexion to 20 degrees with pain beginning at 15 degrees, and 
left and right lateral rotation both to 15 degrees with pain 
beginning at 15 degrees.  There was no additional loss of 
spinal motion on repetitive use due to pain, fatigue, 
weakness, or lack of endurance.  

Motor, sensory, and reflex examinations of the lower 
extremities revealed normal muscle strength (5/5), normal 
sensation (2/2), and normal reflexes (2+/4+) bilaterally.  X-
rays of the thoracolumbar spine revealed minor anterior 
spondylolisthesis at L4/L5, minor degenerative changes, 
apophyseal sclerosis, and mild compression injury of the 
thoracic spine which did not have a recent appearance.  The 
Veteran was diagnosed as having lumbar arthritis and 
degenerative joint disease.  He was not employed and his back 
condition had moderate effects on some activities of daily 
living.

The evidence reflects that there is a lower back disability 
with pain and limitation of motion.  There is no evidence of 
spinal ankylosis and the May 2006 VA examination report 
specifically noted that there was no ankylosis of the 
thoracolumbar spine.  As for the lumbar spine, since there is 
no ankylosis of the thoracolumbar or entire spine, a rating 
in excess of 40 percent for degenerative arthritis of the 
lumbar spine under DC 5242 is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5242. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, pain, 
or flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59.  However, where, as here, a Veteran is in 
receipt of the maximum schedular evaluation based on 
limitation of motion for the lumbar spine and a higher rating 
requires ankylosis, these regulations are not for 
application.  See Johnston, 10 Vet. App. at 85.

Furthermore, the Veteran has not been diagnosed as having 
intervertebral disc syndrome and there is no evidence of 
incapacitating episodes, which are defined as periods of 
acute signs and symptoms due to intervertebral disc syndrome 
that require bed rest prescribed by a physician and treatment 
by a physician.  DC 5243, Note (1) (2009).  Hence, a rating 
under DC 5243 for intervertebral disc syndrome based on 
incapacitating episodes is not warranted.  

With regard to the dorsal (thoracic) spine, the criteria for 
rating back disabilities were changed on September 26, 2003.  
The Veteran's back disability was initially rated under the 
criteria in effect prior to that date.  The old criteria 
provided separate ratings for limitation of motion of the 
lumbar and dorsal spines.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5291, 5292 (2003).

Under the new criteria, however, dorsal spine disability is 
evaluated together with that of the lumbar spine.  As the 
Veteran filed his claim for an increased rating after 
September 26, 2003, the old rating criteria are not for 
application.  The change in rating criteria cannot, however, 
serve as the basis for reducing the 10 percent rating for 
dorsal spine arthritis.  38 U.S.C.A. § 1155 (West 2002).

The Board has considered whether an increased rating could be 
assigned for the dorsal spine disability under the revised 
rating criteria.  As the revised rating criteria are in terms 
of the thoracolumbar spine, consideration of any limitation 
of motion of the dorsal spine would in this case overlap with 
consideration of limitation of motion of the lumbar spine, 
which is already separately rated as service-connected 
degenerative arthritis of the lumbar spine, resulting in 
pyramiding, which is forbidden under 38 C.F.R. § 4.14. 

There is evidence of a neurologic impairment associated with 
the Veteran's thoracolumbar spine disability.  A December 
2004 MRI report from Appalachian Regional Healthcare Beckley 
reveals that the Veteran reported low back pain and tingling 
in both lower extremities.  The MRI showed spondylolisthesis, 
disc space narrowing, stenosis, and disc bulging at L4-L5.

The May 2006 VA examination report reveals that revealed that 
all neurological findings were normal, but it does not appear 
that there was specific testing related to the Veteran's 
subjective reports of symptoms and the examiner appears to 
have accepted the Veteran's subjective reports.  The Veteran 
reported daily leg or foot weakness, numbness, and 
paresthesias, as well as radiating pain to his right leg and 
tingling/slight numbness in the left quadriceps region.

An August 2006 neurological examination report from 
Neurological Associates, Incorporated indicates that the 
Veteran also reported numbness and tingling over the left 
anterior lateral thigh, which had begun several months prior 
to the August 2006 examination.  Motor and sensory 
examination of the lower extremities revealed that motor 
strength was normal (5/5) and reflexes were normal (2+/4+) 
bilaterally.  There was dulled sensation to light touch over 
the right lower extremity.  Otherwise, sensation to light 
touch was intact.

Paralysis of the sciatic nerve is rated as follows: a 10 
percent rating is warranted for mild incomplete paralysis; a 
20 percent rating is warranted for moderate incomplete 
paralysis; a 40 percent rating is warranted for moderately 
severe incomplete paralysis; a 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy; 
and an 80 percent rating is warranted for complete paralysis 
resulting in the foot dangling and dropping, no possible 
active movement of muscles below the knee, and weakened or 
(very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, 
DC 8520.

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  
The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id.  Cranial or peripheral neuralgia, 
usually characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The above evidence indicates that the Veteran's left lumbar 
radiculopathy is manifested by tingling and radiating pain in 
the left lower extremity.  Given the findings of at most mild 
disability, the absence of any weakness or abnormal reflexes, 
and the generally normal sensory testing, a separate 10 
percent rating is warranted for left lumbar radiculopathy 
under DC 8520.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21, 4.124a, DC 8520; See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

The Board notes that the Veteran reported daily leg or foot 
weakness, numbness, and paresthesias, and tingling/slight 
numbness in the left quadriceps region during the May 2006 VA 
examination, as well as numbness and tingling over the left 
anterior lateral thigh during the August 2006 neurological 
examination at Neurological Associates, Incorporated.  These 
complaints are consistent with the findings of 
spondylolisthesis, stenosis, and disc space narrowing at L4-
L5.

As for the Veteran's right lumbar radiculopathy, the above 
evidence indicates that it is manifested by tingling and a 
dulled sensation to light touch in the right lower extremity 
and radiating pain in the right leg.  Although all 
neurological findings were normal during the May 2006 VA 
examination, the Veteran reported that his lower back pain 
radiated to his right leg and he is competent to report such 
a symptom.  Given the findings of at most mild disability, 
and as the Veteran is competent to report symptoms of his 
neurological impairment, resolving reasonable doubt in his 
favor warrants an initial 10 percent rating for right lumbar 
radiculopathy under DC 8520.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21, 4.124a, DC 8520; See Jandreau, 492 F.3d 
at 1376-77; Buchanan, 451 F.3d at 1336.

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal.  The symptoms of the Veteran's back 
disability are pain, fatigue, stiffness, weakness, spasms, 
limitation of spinal motion, and bilateral lumbar 
radiculopathy.  These symptoms are contemplated by the rating 
criteria.  Thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

Petition to Reopen

Generally, an RO decision denying a claim which has become 
final may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for 
a bilateral shoulder disability in June 1993 because there 
was no medical evidence of a current shoulder disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Veteran was notified of the RO's decision, did not appeal, 
and the decision became final.  See 38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. §§ 3.104, 20.1103.

As for the left shoulder, pertinent new evidence received 
since the June 1993 denial includes a September 2005 X-ray 
report from Beckley Medical Imaging.  As this additional 
evidence shows that the Veteran has been diagnosed as having 
a current left shoulder disability, the evidence is new and 
material and the Veteran's claim is reopened.  

With regard to the right shoulder, pertinent new evidence 
received since the June 1993 denial includes VA examination 
reports dated in March 1994, June 1996, and May 2006, private 
treatment records from Raleigh General Hospital dated from 
March 2002 to October 2005, an October 2005 letter from Dr. 
Chipley, private treatment records from the Beaver Family 
Clinic dated in August 2006, and various statements submitted 
by the Veteran.

However, none of the evidence received since the last denial 
of the Veteran's claim for service connection for a right 
shoulder disability indicates that the Veteran has a current 
right shoulder disability.  While the evidence reveals 
complaints of and treatment for a left shoulder disability, 
the Veteran has not reported and has not been treated for any 
symptoms relating to the right shoulder.  Furthermore, his 
October 2005 claim refers only to the left shoulder and all 
subsequent written statements identify only left shoulder 
symptoms.

As none of the additional evidence received since the June 
1993 RO rating decision contains new information pertaining 
to whether the Veteran has a current right shoulder 
disability, and the absence of such evidence was the basis 
for the prior denial, new and material evidence has not been 
received.
For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for a right shoulder disability is not 
reopened.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to an increased rating in excess of 40 percent 
for degenerative arthritis of the lumbar spine is denied.

Entitlement to an increased rating in excess of 10 percent 
for degenerative arthritis of the dorsal spine is denied.

Entitlement to a 10 percent rating for left lumbar 
radiculopathy is granted.

Entitlement to a 10 percent rating for right lumbar 
radiculopathy is granted.

As new and material evidence has been received, the claim for 
service connection for a left shoulder disability is 
reopened, and the appeal is granted.

As new and material evidence has not been received, the claim 
for service connection for a right shoulder disability is not 
reopened, and the appeal is denied. 


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding 
a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon, 
20 Vet. App. at 83.

The September 2005 X-ray report from Beckley Medical Imaging 
reveals that the Veteran was found to have degenerative 
arthritis of the acromioclavicular joint of the left 
shoulder.  Therefore, a current left shoulder disability has 
been demonstrated.

Furthermore, the Veteran's service treatment records indicate 
that in April and May 1974 he was treated for left shoulder 
pain and was diagnosed as having a shoulder strain.  In 
August 1992, he was diagnosed as having degenerative joint 
disease of both shoulders.  Degenerative joint disease is 
synonymous with osteoarthritis.  See Dorland's Illustrated 
Medical Dictionary 539 (31st ed. 2007).  There is no 
indication, however, of any X-ray examination of the left 
shoulder during service.

For Veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2009). 

There is no evidence of a compensable level of arthritis of 
the left shoulder within one year of the Veteran's separation 
from service in either December 1968 or January 1993.  
Therefore, the Veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.309(a).  Indeed, a VA X-ray 
examination in April 1993 was interpreted as normal.

However, if a chronic disease, such as arthritis, is shown in 
service and at any time thereafter, service connection will 
be conceded.  38 C.F.R. § 3.303(b).  There must, however, be 
sufficient observations in service to identify the disease 
entity.  Id.  

While there was an impression of degenerative joint disease 
of the left shoulder in service in August 1992, the 
impression was reported without any diagnostic testing, and 
subsequent testing by VA apparently showed no arthritis.  A 
VA examination is needed to determine whether the findings in 
service represented chronic arthritis or whether the current 
arthritis is related to the left shoulder conditions 
identified in service. 
 
The Veteran was afforded a VA examination in May 2006 to 
assess the severity of the degenerative arthritis of the 
cervical spine.  The May 2006 VA examination report indicates 
that range of motion of the cervical spine was flexion to 5 
degrees with pain beginning at 5 degrees, extension to 10 
degrees with pain beginning at 10 degrees, left lateral 
flexion to 20 degrees with pain beginning at 10 degrees, 
right lateral flexion to 15 degrees with pain beginning at 10 
degrees, left lateral rotation to 35 degrees with pain 
beginning at 20 degrees, and right lateral rotation to 30 
degrees with pain beginning at 30 degrees.  However, the 
examination report also reveals that there was ankylosis as 
part of cervical spine flexion.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  Normal range of motion 
of the cervical spine is flexion, extension, and lateral 
flexion all to 45 degrees, and rotation to 80 degrees.  
38 C.F.R. § 4.71a, Plate V (2009).  Although the Veteran 
exhibited considerable limitation of cervical spine motion, 
the fact that he was able to perform some range of motion is 
in conflict with the finding of ankylosis.  Thus, the Board 
finds that the question as to whether the Veteran has 
ankylosis of the cervical spine remains open.

The question of whether the Veteran has ankylosis of the 
cervical spine is important because the current 30 percent 
rating assigned for the degenerative arthritis of the 
cervical spine contemplates favorable ankylosis of the entire 
cervical spine or limitation of flexion of the cervical spine 
to 15 degrees or less.  However, a 40 percent rating is 
warranted for unfavorable ankylosis of the entire cervical 
spine.  See 38 C.F.R. § 4.71a, DC 5242.
  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, DC 5242, Note 5 
(2009).

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As it is unclear as to whether the Veteran has ankylosis of 
the cervical spine and, if so, whether it is favorable or 
unfavorable, a new examination is required.  

The Court has held that entitlement to a TDIU is an element 
of all claims for an increased rating.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Entitlement to a TDIU is raised where 
a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability.  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 
F.3d 1106, 1109-10 (2009) (holding that an inferred claim for 
a TDIU is raised as part of an increased rating claim only 
when the Roberson requirements are met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16(a) (2009).  An 
evaluation must be made as to whether there are circumstances 
in the Veteran's case, apart from any non service connected 
condition and advancing age, which would justify a TDIU due 
solely to the service connected conditions.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not 
be considered substantially gainful employment. Id.

An April 1993 VA examination report reveals that the Veteran 
reported that he had been unemployed since March 1993 and 
that the loss of employment was due to an inability to do his 
work because of back problems when driving.  A March 1994 VA 
examination report reveals that he reported that after his 
January 1993 separation from service, he worked for the state 
as a Veterans Administration representative during the 
previous year and for Orkin Exterminating Company as a 
salesman.  He had begun working in the school system in the 
fall of 1993 and was working in the ROTC program at 
Greenbrier West at the time of the March 1994 VA examination. 

The evidence prior to the May 2006 VA examination indicates 
that the Veteran was employed as a teacher.  The Veteran was 
unemployed at the time of the May 2006 VA examination and the 
August 2006 neurological examination report from Neurological 
Associates, Incorporated indicates that he had retired in 
2005.

It is unclear as to why the Veteran retired in 2005.  
However, given the evidence of a current back disability, the 
Veteran's claim for the highest rating possible, and the fact 
that he was unemployed as of August 2006 and he reported 
being unemployed in March 1993 due to back problems, the 
record raises a claim for a TDIU under Roberson.  

The Court has held that in the case of a claim for a TDIU, 
the duty to assist requires that VA obtain an examination 
that includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence 
does not contain an explicit opinion as to whether the 
Veteran's service connected disabilities prevent him from 
obtaining and keeping employment for which his education and 
occupational experience would otherwise qualify him.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether his 
service connected disabilities prevent 
him from obtaining and keeping employment 
for which his education and occupational 
experience would otherwise qualify him, 
and to assess the current severity of the 
service connected cervical spine 
disability.  All indicated test and 
studies should be conducted.  

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should report the ranges of 
cervical spine motion taking into account 
any additional limitation of motion due 
to functional factors.  The examiner 
should note the presence and extent of 
any ankylosis of the cervical spine.  If 
ankylosis of the cervical spine is 
present, the examiner should also note 
whether it is favorable or unfavorable.  

The examiner should also specify the 
nerves affected by the cervical spine 
disability and provide an opinion as to 
the severity of any associated paralysis, 
neuritis or neuralgia. 

The examiner should also opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's service connected disabilities 
(degenerative arthritis of the 
lumbosacral spine, degenerative arthritis 
of the cervical spine; osteoarthritis of 
the distal interphalangeal joints of the 
left foot; seborrheic dermatitis of the 
forehead, fingertips of both hands, and 
chest with nummular eczema of the hands 
and feet; generalized anxiety disorder 
with bruxism; chondromalacia of the 
patella of the left knee; postoperative 
cyst removal on the tailbone; 
postoperative lymph node removal on the 
neck; a fractured left mandible; 
recurrent syncope; occipital neuralgia; 
and lumbar radiculopathy of the bilateral 
lower extremities) would be sufficient to 
preclude him from obtaining or retaining 
gainful employment for which his 
education and occupational experience 
would otherwise qualify him.  

The examiner must provide a rationale for 
each opinion.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history and such reports must be 
considered in formulating any opinions.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current left shoulder disability.  
All indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that left shoulder arthritis was 
present in service.

If it is not at least as likely as not 
that left shoulder arthritis was present 
in service, the examiner should opine as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the Veteran's current left shoulder 
disability is related to the left 
shoulder pain and strain identified in 
service or any other disease or injury in 
service.

The examiner must provide a rationale for 
each opinion.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

3.  The agency of original jurisdiction 
(AOJ) should review the examination 
reports to ensure that they contain the 
information requested in this remand and 
are otherwise complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


